DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/6/2021, with respect to claims 1-20 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (PGPUB Document No. US 2015/0178969) in view of Eastwood et al. (PGPUB Document No. US 2018/0137689) in view of Han et al. (PGPUB Document No. US 2020/0210704) in view Roehm et al. (US Patent No. 5293574).
Regarding claim 11, Yoo teaches a device for displaying an augmented reality (AR) image, the device comprising: 

A user interface configured to receive a user input (the required user interface for the cursor input (Yoo: 0065)); 
At least one memory configured to store program code (storage media (Yoo: 0129)); 
And at least one processor (required processor for the computer disclosed in ¶0128 of Yoo) configured to read the program code and operate as instructed by the program code, the program code including: 
First displaying code configured to cause the at least one processor to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) control the AR display to display the AR image including a cursor (starting point and ending point (Yoo: 0081, FIG.2A) indicated by the cursor (Yoo: 0065)); 
Receiving code configured to cause the at least one processor to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) receive the user input from the user interface (the user moves the cursor (Yoo: 0063-0065)); 
Setting code configured to cause the at least one processor to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) set an anchor point based on the user input (user designated start point (Yoo: 0081, FIG.2A)); 
Updating code configured to cause the at least one processor to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) update the AR image to include the anchor point (the resulting starting point displayed as shown in FIG.2A); 
Second displaying code configured to cause the at least one processor to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) control the AR display to display the updated AR image (displaying by the displaying processor (Yoo: 0011)); 

	However, Yoo does not expressly teach,
(1) Applying the above to a microscope
(2) At least one motion sensor configured to detect a motion of a slide of the microscope; 
Detection code configured to cause the at least one processor to detect the motion of the slide from the motion sensor; 
Adjusting code configured to cause the at least one processor to adjust the AR image by moving at least one from among the cursor and the anchor point within the AR image based on the detected motion; 
And third displaying code configured to cause the at least one processor to control the AR display to display the adjusted AR image.  
(3) Wherein the cursor remains in a center of the view through the microscope during the motion of the slide

(1) Eastwood teaches the concept of superimposing information over live microscope images (Eastwood: 0130). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Yoo such as to apply to additional types of display devices such as that of Eastwood, because this enables applying the teachings of Yoo to an added variety of devices.

(2) Han teaches at least one motion sensor configured to detect a motion of a slide of the microscope (the required medical image capturing device of Yoo or video capture device of Han (0214) utilized in detecting movement of feature points (Han: 0021)); 
Detection code configured to cause the at least one processor to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) detect the motion of the slide from the motion sensor (tracking feature points as taught by Han in ¶0021); 

And third displaying code configured to (the required part of the computer program (Yoo: 0128) instructing the processor as the following) cause the at least one processor to control the AR display to display the adjusted AR image (the resulting displayed measurement information of Yoo tracking movement of the slide based on the teachings of Han).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to track movement of an object/user device, because this enables consistent display of AR information.

(3) Roehm teaches wherein the cursor remains in a center of the view through the microscope during the motion of the slide (Roehm teaches the concept of centering tracked features on x-ray images (Roehm: col.2, line 50-58). Therefore, applying the teaching of Roehm to the combined teachings above results in tracking features in the medical images of Yoo (Yoo: 0050) such that tracked features remain centered as the user observes the series of medical images).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to position the medical images in the manner taught by Roehm, because this provides an efficient method of effectively presenting areas of interests within an image to a user going through series of similar images.

Regarding claim 12, the combined teachings as applied above teaches the device of claim 11, wherein the adjusted AR image comprises a line displayed between the anchor point and the cursor (refer to the measurement line between the start and end point of Yoo in FIG.2A).  
Regarding claim 13, the combined teachings as applied above teaches the device of claim 12, wherein the program code further comprises defining code configured to cause the at least one processor to define an area within the AR image based on the line (refer to the area within the perimeter defined by the user in FIG.3B of Yoo (Yoo: 0102). Further Yoo teaches measuring an area or volume (Yoo: 0021)).  

Regarding claim 16, the combined teachings as applied above teaches the device of claim 13, wherein the area comprises a circle, wherein the cursor is located at a center of the circle, wherein the anchor point is located on a circumference of the circle, and wherein the line is a radius of the circle (start point 10  is the center (Yoo: 0102) and the second point corresponds to the perimeter (Yoo: 0021)).  

Regarding claim 17, the combined teachings as applied above teaches the device of claim 13, wherein the adjusted AR image comprises a measurement determined based on the line (see measurement and line as shown in FIG.2A of Yoo), wherein the measurement comprises at least one from among a length of the line (the line of Yoo corresponds to the length (Yoo: 0080)), a size of the area (perimeter, area (Yoo: 0070)), a color distribution of colors included in the area, a color histogram of the colors included in the area, a frequency distribution of the colors included in the area, a number of cells included in the area, and a percentage of the area that includes a predetermined type of tissue.  

Regarding claim 19, the combined teachings as applied above teaches the device of claim 11, wherein the program code further comprises storing code configured to cause the at least one processor to store an image comprising the view through the microscope at least partially overlaid with the adjusted AR image (the measurement information overlaid on the image as shown in FIG.2A of Yoo)

Claims 1-3, 6, 7 and 10 is a corresponding method claim of claims 11-13, 16, 17 and 19. The limitations of claims 1-3, 6, 7 and 10 are substantially similar to the limitations of claims 11-13, 16, 17 and 19.  Therefore, it has been analyzed and rejected substantially similar to claims 1-3, 6, 7 and 10.

Regarding claim 8, the combined teachings as applied above teaches the method of claim 1, wherein the user input comprises at least one from among a button press (measuring requires clicking a start point (Yoo: 0065)), a keyboard input, a mouse input, and a voice input.

Claim 20 is a corresponding computer-readable medium claim of claim 11 (computer-readable medium (Yoo: 0128-0129). The limitations of claim 20 are substantially similar to the limitations of claim 11.  Therefore, it has been analyzed and rejected substantially similar to claim 20.

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Eastwood in view of Han in view Roehm as applied to claims 1 and 11 above, and further in view of Gharabegian (PGPUB Document No. US 2017/0323356).
Regarding claim 14, the combined teachings as applied above does not expressly teach but Gharabegian teaches the device of claim 13, wherein the anchor point is included in a plurality of anchor points, wherein the line is included in a plurality of lines determined based on the plurality of anchor points, and wherein the area is bounded by the plurality of lines (Gharabegian teaches the concept of defining a bounding box using a diagonal line for to indicate an area (Gharabegian: 0232). Therefore, applying the teachings of Gharabegian enables the user of the combined teachings above to measure a a rectangle area (Yoo: 0021) by defining said area using the teachings of Gharabegian).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify combined teachings above such as to define an area using the teachings of Gharabegian, because this enables an improved method of defining areas with a rectangular shape.

Regarding claim 15, the combined teachings as applied above teaches the device of claim 13, wherein the area comprises a rectangle, and wherein the line is a diagonal of the rectangle (defining a box/rectangle using a diagonal line (Gharabegian: 0232)).  

Claims 4 and 5 are similar in scope to claims 14 and 15.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Eastwood in view of Han in view of Roehm as applied to claims 1 and 11 above, and further in view of van Baar (PGPUB Document No. US 2019/0134425).
Regarding claim 18, the combined teachings as applied above teaches the device of claim 11, wherein the at least one motion sensor comprises at least one image sensor configured to capture a plurality of image frames of the view through the microscope (the required medical image capturing device of Yoo or video capture device of Han (0214) utilized in detecting movement of feature points (Han: 0021)), 
However, does not expressly teach but van Baar teaches wherein a distance of the motion and a direction of the motion are determined based on a difference between a first point in a first image frame of the plurality of image frames and a second point in a second image frame of the plurality of image frames, the second point corresponding to the first point, and wherein the adjusted AR image is adjusted based on the determined distance and the determined direction (van Baar teaches the concept of tracking objects utilizing motion vectors (determining changes in position and direction) (van Baar: 0074), wherein applying the teachings of van Baar results in tracking objects and mainlining the relationship between the additional information (measurement of Yoo)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the object tracking teaching of Yoo, because this is merely one of the many ways of markerless tracking. Further, the combined teachings yields predictable results.
Claim 9 is similar in scope to claim 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DAVID H CHU/Primary Examiner, Art Unit 2616